Citation Nr: 0844802	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-10 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder with major depressive disorder 
and alcohol abuse (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel 





INTRODUCTION

The veteran had active service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In the decision, the RO granted service 
connection for PTSD, and assigned a 50 percent initial 
rating.  

The case later came under the jurisdiction of the Milwaukee 
RO.  In a February 2005 rating decision, the RO granted an 
increased initial evaluation of 70 percent for PTSD, 
effective August 2001.  Despite the grant of this increased 
initial evaluation, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the veteran has not indicated 
satisfaction with the 70 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The service-connected PTSD does not cause total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.




	



CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for a higher rating for PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records post-service VA outpatient records, and 
private treatment records with the claims folder.  
Additionally, the veteran was afforded VA examinations in 
December 2003 and February 2005.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Rating Higher Than 50 Percent 
for PTSD

Service connection for PTSD was established by a January 2004 
rating decision, at which time a 50 percent rating was 
assigned, effective from August 2001.  Subsequently, the 
rating was increased to 70 percent in a February 2005 rating 
decision, effective August 2001.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision that established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered.

The veteran is currently rated at 70 percent under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  A rating of 70 percent is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and inability to establish and 
maintain effective relationships.

The veteran is seeking an increased rating.  A rating of 100 
percent is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The veteran is diagnosed with PTSD and is receiving treatment 
at a VA hospital and with a private psychotherapist.

The veteran was afforded a VA examination in December 2003.  
During the examination, the veteran appeared clean, well 
groomed and dressed but exhibited abnormal motor behavior 
including fidgeting arms, legs, and hands.  The examiner 
noted that the veteran's immediate memory appeared to be 
intact, although the veteran reported he had difficulty with 
recent and remote memories.  The veteran denied suicidal 
ideation, but it is documented that he has thought about 
suicide in the past year and that he has a history of suicide 
attempts.  The veteran reported that he experiences 
nightmares, intrusive thoughts, increased startle response, 
survivor's guilt, insomnia, depression, sadness, and an 
increased temper.  The veteran also has difficulties with 
people at work, as well as socially.  His Global Assessment 
of Functioning score (GAF) was 50.

The veteran was afforded an additional VA examination in 
February 2005.  The veteran reported that he has suicidal 
thoughts but that his medication has decreased their 
frequency.  He also reported experiencing "smells of dead 
bodies" as well as intrusive memories.  The veteran is 
uncomfortable around people in all situations and is 
irritable and violent, reporting that he has hit several 
people at his work when they have deliberately startled him.  
The examiner noted that the veteran had fair hygiene, was 
casually dressed and had rumpled hair.  The veteran was 
noticeably anxious during the interview with almost constant 
watchfulness, fidgeting, and movements of his hands and feet.  
His GAF score was 47.

Letters from the veteran's private psychotherapist, as well 
as VA outpatient records, report similar symptoms of PTSD, 
including guilt, smelling "death" while at work, increased 
startle responses, irritability, poor impulse control, and 
suicidal thoughts.  VA outpatient records from December 2005 
indicate that the veteran has become more involved in his 
grandchildren's school concerts and games, but reports that 
he becomes anxious among crowds and prefers to have his back 
against a wall so no one can sneak up on him.  It is also 
noted that the veteran has a fellow Vietnam veteran as a 
friend that he talks to about his PTSD.  The veteran is on 
several different medications to control the symptoms of his 
PTSD.

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  A rating 
of 70 percent is warranted.  Based on the VA examination, 
private treatment reports, and VA outpatient records, the 
veteran experiences occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances  (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships.

A rating higher than 70 percent is not warranted because the 
veteran does not have total social impairment due to such 
symptoms as: gross impairment in the thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); memory loss for names of close 
relatives, own occupation, or own name.  Such manifestations 
are not noted in the VA outpatient records, private reports, 
or the VA examinations.  The veteran states he only attends 
events such as concerts and games because his wife forces 
him.  However, this social interaction is not the only basis 
for determining a rating.  A rating higher than 70 percent is 
also not warranted because the veteran does not experience 
memory loss of his own occupation, name, or close relatives, 
he does not have gross impairment in his thought processes or 
communication, and he does not exhibit grossly inappropriate 
behavior or disorientation to time or place.

Accordingly, the veteran symptoms more closely approximate 
the requirements necessary for a 70 percent disability rating 
under Diagnostic Code 9411, and his claim is denied.  


ORDER

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


